911 F.2d 732
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard H. FARWELL, Plaintiff-Appellant,v.Robert TAYLOR, Secretary MSPB, U.S. Merit Systems ProtectionBoard, Preston R. Tisch, Postmaster General,United States Postal Services, UnitedStates Postal Service,Defendants-Appellees.
No. 89-6044.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1990.

1
Before WELLFORD and SUHRHEINRICH, Circuit Judges, and SAM H. BELL District Judge.*

ORDER

2
Richard H. Farwell appeals a judgment of the district court in favor of defendants in his cause of action for employment discrimination and review of a decision of defendant, Merit Systems Protection Board.  He now moves for the appointment of counsel and to remand the appeal to the district court.  Based upon a review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Farwell filed a complaint pursuant to 42 U.S.C. Sec. 2000e and 5 U.S.C. Sec. 7703 in the United States District Court for the Western District of Tennessee.  In support of his request for declaratory judgment, monetary damages, and injunctive relief, he maintained that:  1) a decision of defendant Merit Systems Protection Board to terminate his employment was arbitrary and capricious;  2) the downgrading of his merit evaluation and the refusal to grant his request for temporary assignment to a higher level position constituted racial discrimination in violation of 42 U.S.C. Sec. 2000e;  and 3) his discharge from his employment also violated that statute as it was motivated by defendants' discriminatory intent and the desire to retaliate against him due to his having previously filed charges of racial discrimination.  Based upon its review of the administrative record before the Merit Systems Protection Board and the evidence adduced at a bench trial, the district court concluded that those claims were without merit and entered judgment in favor of defendants.  Farwell then filed this appeal.


4
This court has likewise thoroughly reviewed the record and has determined that the district court properly entered judgment in favor of defendants.  Accordingly, the motions for appointment of counsel and to remand the appeal are denied and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Sam H. Bell, U.S. District Judge for the Northern District of Ohio, sitting by designation